McCulloci-i, C. J., (concurring). I think that the judgment should be affirmed, not for the reasons stated in the opinion of the majority, but on the ground that there has been a repeal, by implication, of the statute under which liability of appellee is sought to be imposed. I disagree with each of the conclusions of law announced in the opinion of the majority as to the repeal of the statute and the right of á creditor to maintain an action in his own behalf On the first question I can add but little to what was said in my dissenting opinion in the recent case of Creamery Packing Co. v. Wilhite, 149 Ark. 576, except to say that the present case presents much stronger reasons for holding that there has been an implied repeal of the statute than in the-former case, where the point was whether or not there was a repeal of the statute imposing liability for mismanagement or neglect. In the present case we have under consideration the question of repeal of the old statute which imposed a duty with respect to publicity concerning the affairs of all corporations, and the question is whether or not the duty thereby imposed has, so far as concerns banking corporations, been swallowed up in the new and more comprehensive duties imposed by the banking statute. It is a case of implied repeal by substitution and not by-reason of repugnance. It falls within the rule announced in a recent case as follows: “Where the later of two statutes covers tlie whole subject-matter of the former, and it is evident that the Legislature intended it as a substitute, the prior act will be held to have been repealed, although there may be no express words to that effect, and there be in the old act provisions not in the new.” Sanderson v. Williams, 142 Ark. 91. The old statute was a part of the act of April 12, 1869, and applied to all business corporations. It required the president and secretary of every corporation to annually make and file with the county clerk a statement of the affairs of the corporation showing the amount of the capital stock actually paid in, the value of the real estate and personal property, the cash value of all credits and the amount of debts and the name and number of shares of each stockholder. The statute imposed on the president and secretary liability, on account of failure or neglect to file such report, for all debts of the “corporation contracted during the period of any such neglect or refusal.” The banking statute provides that the Bank Commissioner shall at least twice a year call for a report from each bank, showing the amount of its paid-up capital, surplus, net and undivided profits, deposits, bills payable or bills rediscounted and all other liabilities, the amount loaned on real estate, notes, bills of exchange, overdrafts, bonds and other securities, the amount invested in real estate for banking premises and other real estate, cash on hand and on deposit in other banks subject to check, “together with all other information that the Commissioner may require, ’ ’ The Bank Commissioner is authorized to make all necessary rules and regulations to carry out the purposes of the statute; and a section of the statute (Crawford & Moses’ Digest, sec. 707) requires publication of the reports made to the Commissioner. We must take notice of the notorious custom, pursuant to the requirement of the Bank Commissioner, of publishing; these reports in local newspapers where the banks are doing; business — and this was reasonably within the contemplation of the framers of the statute when they gave authority to the Bank Commissioner to make regulations. Now, what more can be thought of in the way of publicity of the affairs and financial condition of banks? It far exceeds in effectiveness the requirements of the old statute. It necessarily supersedes the old statute so far as the banking business is concerned. This is the construction placed upon the statute by the Bank Commissioner under an official opinion given by the Attorney General. The banking statute was approved by the Governor on March 3, 1913, and by its terms went into effect on January 1,1914, and the opinion of the Attorney General, which was rendered on January 20,1914, and immediately acted upon by the Bank Commissioner in its control over the banks, constituted substantially a contemporaneous interpretation of the new statute. The Attorney General in his opinion said: “Act 113, approved March 3, 1913, creating the State Bank department, seems to cover the whole business of the creation and operation of banks. Our Supreme Court has held that where a subsequent act covers the whole subject on which it legislates, it repeals all former laws on the same subject. Inasmuch as the banking act referred to above requires the banks to file two or more statements every year with the State Bank Commissioner and covers the whole subject of banking, it seems to me that the law as contained in section 848 of Kirby’s Digest, is repealed so far as banking corporations are concerned. Of course, it is still in force as to all other corporations.” Report of Attorney General Moose, 1913-14, p. 186. It seems equally clear to me that, if the old statute has not been superseded by the later banking statute with respect to this requirement, each creditor has an independent right of action against the officers of the bank for failure to file the required certificate with the county clerk — a creditor whose debt was contracted during the period of delinquency. It is not a liability to the bank itself for which a receiver may sue, but is a primary liability to the individual creditor who has suffered loss by reason of the delinquency. Beekman Lumber Co. v. Ahern, 75 Ark. 107; Jones v. Harris, 90 Ark. 51; Steele v. Hughes, 104 Ark. 517. I think the rule announced in Creamery Packing Co. v. Wilhite, supra, is not applicable, for that decision was based on the statute which created liability for negligence of the directors in the management of the bank, and the loss which resulted therefrom was common to all the creditors in proportion to their claims. It is different with the statute now under consideration, for that only imposes liability in favor óf a particular creditor whose debt was contracted during the period of delinquency. The fact that one or more creditors who have suffered loss may by diligence sue and 'recover judgment and exhaust the assets of the delinquent officers to the exclusion of the opportunities of others who may' sue later, affords no reason why the receiver should sue for all, instead of each creditor suing for himself. This is true of any collector’s suit, and affords no reason why the first who sues should not reap the reward. Mr. Justice "Wood concurs in these views.